DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 15-19, 27-30 and 34, in the reply filed on 1/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20-26 and 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 has been considered.
Double Patenting
Claim 34 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 34 is in a product-by-process form but 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16, 18-19, 27-30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0045652 A1 to Schmidt et al. in view of F. C. Campbell, “Manufacturing Process for Advanced Composites”, 2004, pages 1-37, available online at https://doi.org/10.1016/B978-185617415-2/50002-2.
Regarding claim 15, Schmidt et al. discloses a sheet-like semi-finished product comprising fibers embedded in a matrix [0049] of a reactive polyurethane composition [0037+] comprising a polyurethane and latent isocyanates. The product is then used to make prepregs. The fiber includes non-woven long fiber (see claim 4). The examples 
The glass fibers read on claim 16 (see also page 4 of Schmidt). Schmidt fails to teach the features of claims 18 and 29. However, Campbell teaches that “if structural efficiency and weight are important design parameters, then continuous reinforced product forms are normally used because discontinuous fibers yield lower mechanical properties,” and that “unidirectional prepreg tapes offer improved structural properties over woven prepregs due to the absence of fiber crimp and the ability to more easily tailor the designs” (p. 14). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have modified the product taught by Schmidt by fabricating unidirectional prepregs which could then be stacked in a desirable pattern, e.g., quasi-isotropic lamination, to form composites of optimum mechanical properties. The features of claim 19 are disclosed by Schmidt in paragraph [0049]. The features of claims 27 and 30 were addressed above.
Allowable Subject Matter
17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  This claim is not obvious over Schmidt, which is about direct melt impregnation.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/VU A NGUYEN/Primary Examiner, Art Unit 1762